Citation Nr: 0734817	
Decision Date: 11/05/07    Archive Date: 11/19/07

DOCKET NO.  05-26 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial compensable rating for simple 
seizure.  

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) and asthma.

4.  Entitlement to a total disability rating based on 
individual unemployability by reason of service-connected 
disability (TDIU).

5.  Entitlement to an effective date earlier than September 
18, 2005, for the award of nonservice-connected pension 
benefits.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran had active military service from September 1967 
to October 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of March 2004 and February 2006 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  When an original rating is 
appealed, consideration must be given as to whether an 
increase or decrease is warranted at any time since the award 
of service connection, a practice known as "staged" 
ratings.  Id.  Inasmuch as the seizure rating question 
currently under consideration was placed in appellate status 
by a notice of disagreement expressing dissatisfaction with 
an original rating, the Board has characterized that issue as 
set forth on the title page.

Whenever evidence is received that has not been considered by 
the agency of original jurisdiction, a remand for that 
purpose is necessary unless the appellant waives 
consideration of the evidence by the RO.  Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  At an April 2007 hearing before the undersigned 
Veterans Law Judge, the veteran submitted new evidence in the 
form of a handwritten list of medications, and the report of 
March 2007 pulmonary function testing.  Because the veteran 
has waived consideration of this evidence by the RO, a remand 
is not necessary.  


FINDINGS OF FACT

1.  The veteran has not had a seizure since having a single 
seizure that occurred while in service in April 1971; he has 
not been diagnosed with epilepsy.

2.  The veteran does not have hypertension that is related to 
his military service.

3.  The veteran does not have a COPD or asthma that is 
related to his military service.

4.  The veteran's sole service-connected seizure disorder 
does not preclude substantially gainful employment.

5.  The veteran last worked on September 18, 2005, at which 
time his nonservice-connected disabilities caused him to quit 
working.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for a 
single seizure that occurred in service have not been met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.124a, 
Diagnostic Codes 8910, 8911 (2007).

2.  The veteran does not have hypertension that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
(2007).

3.  The veteran does not have COPD or asthma that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 5107; 
38 C.F.R. §§ 3.102, 3.303, 3.304.

4.  The criteria for an award of TDIU have been not been met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 
(2007).

5.  The criteria for an award of an effective date prior to 
September 18, 2005, for entitlement to non-service-connected 
pension benefits have not been met.  38 U.S.C.A. § 5110 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.3(a)(3), 3.400 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in August 
and November 2003, September 2005, and October 2006.  
(Although the complete notice required by the VCAA was not 
provided until after the RO adjudicated the appellant's 
claim, "the appellant [was] provided the content-complying 
notice to which he [was] entitled."  Pelegrini, 18 Vet. App. 
at 122.  Consequently, the Board does not find that the late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran submit any evidence he had pertaining to his claims.  
The RO also provided a statement of the case (SOC) and two 
supplemental statements of the case (SSOCs) reporting the 
results of its reviews of the issues on appeal and the text 
of the relevant portions of the VA regulations.  The veteran 
was apprised of the criteria for assigning disability ratings 
and for award of an effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), and VA and private medical 
records, and secured an examination in furtherance of his 
claims.  At his hearing the veteran indicated that he would 
submit a written statement from his father providing his lay 
observations regarding the veteran's respiratory problems, 
and it was agreed that the record would be held open for an 
additional 60 days for that purpose.  More than six months 
after the hearing there has been no additional evidence 
received.  VA has no duty to inform or assist that was unmet.

II.  Seizure evaluation

The veteran had what was described by a companion as a single 
seizure in April 1971.  He was asymptomatic in the course of 
observation at three different naval hospitals, most of which 
time was without medication.  The June 1971 report of a 
Medical Board agreed with the final diagnosis of single 
seizure.  He was returned to duty, the first three months of 
which were limited to assignments to duties where a sudden 
loss of consciousness would not be dangerous to himself or 
others.  

The record shows no evidence of complaint or treatment 
related to seizures at any time following service, and there 
is no diagnosis of epilepsy in the record.  At his April 2007 
hearing the veteran testified that he had not had a seizure 
since the one in service unless they had occurred during 
sleep, in which case he would not have been aware of their 
occurrence.  He also testified that he had not taken any 
anticonvulsants in the intervening years, and that he had 
never been diagnosed with epilepsy.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

As noted above, the Court has indicated that a distinction 
must be made between a veteran's dissatisfaction with 
original ratings and dissatisfaction with determinations on 
later filed claims for increased ratings.  Fenderson, supra.  
Consequently, the Board will evaluate the veteran's seizure 
claim as a claim for a higher evaluation of an original 
award, effective from the date of award of service 
connection.  

The veteran's seizure disorder is evaluated utilizing the 
rating criteria found at either Diagnostic Code 8910, grand 
mal epilepsy, or Diagnostic Code 8911, petit mal epilepsy.  
38 C.F.R. § 4.124a.  Both are rated under the same criteria 
found in the General Rating Formula for Major and Minor 
Epileptic Seizures at section 4.124a.  

Under the General Rating Formula for Major and Minor 
Epileptic Seizures, a compensable rating (10 percent) is not 
warranted unless there is both a confirmed diagnosis of 
epilepsy and a history of seizures.  Id.  

Here, while there is a history of a single simple seizure in 
service, there is no diagnosis of epilepsy.  The veteran's 
in-service and post-service medical records show no such 
diagnosis, and the veteran testified at his hearing that he 
had never been diagnosed with epilepsy.  Absent a diagnosis 
of epilepsy, the Board is compelled to conclude that a 
compensable rating is not, and never has been, warranted for 
the veteran's service-connected single seizure.  

III.  Hypertension

The veteran testified at his hearing that he guessed he had 
been diagnosed with hypertension in service, but his SMRs 
show no complaints of or treatment for hypertension.  His 
separation examination shows clinical evaluation was normal 
in all pertinent areas.  The veteran's current medical 
records show a diagnosis of hypertension, and that he is 
taking medication for it.  Nowhere in the medical evidence is 
there any credible medical opinion that the hypertension is 
related to the veteran's military service.  He testified at 
his hearing that he believed his hypertension is related to 
his service-connected seizure disability because he is always 
worried that he is going to have another seizure.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Service connection for 
hypertension may be presumed if the disability is manifested 
to a compensable degree within a year of separation from 
qualifying active military service.  38 C.F.R. §§ 3.307, 
3.309.  

Here, there is medical evidence that the veteran currently 
has hypertension.  However, there is no evidence of any in-
service incurrence or aggravation of hypertension, and there 
is no medical evidence of a nexus between military service 
and the veteran's current hypertension.  Additionally, there 
is no showing of hypertension within a year of the veteran's 
separation from service.  Id.  The Board notes that the 
veteran was not afforded a VA examination for the purpose of 
determining whether that is medical evidence of a nexus 
between the veteran's service and his currently diagnosed 
hypertension.  The Board finds, however, that an examination 
is not required under these circumstances.  See Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004) (because a post-
service medical examination could not provide evidence of an 
in-service event, a medical examination could not aid in 
substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or disease).  

The Board acknowledges the veteran's contention in testimony 
at his hearing that he believed he had been diagnosed with 
hypertension in service.  However, the record does not 
substantiate such a diagnosis, and there is no evidence 
showing that he has the requisite qualifications to render 
competent medical opinion or to diagnose any medical disease 
or disability.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Based on the foregoing analysis, and after taking into 
account all of the evidence of record, the Board finds that 
the preponderance of the evidence is against the claim.

IV.  COPD/Asthma

Though the record shows that the veteran was treated once in 
service for an acute upper respiratory infection, the 
veteran's SMRs show no complaints or treatment related to any 
chronic respiratory disability.  His separation examination 
reflects a normal examination in this regard.  Private 
treatment records from the Quincy Medical Group from the 
early 2000s show that the veteran was being treated for 
asthma.  A May 2001 VA treatment record reflects that the 
veteran was a long-time heavy tobacco user, but that he quit 
in May 2001.  The medical evidence of record shows that the 
veteran is currently diagnosed with a chronic respiratory 
disease, variously described as COPD, asthma, emphysema, or 
asthmatic bronchitis.  The veteran testified at his hearing 
that he believed that his exposure to jet fuel while on 
active duty caused his COPD.  

The veteran was afforded a VA examination in August 2006 in 
connection with this issue.  The detailed examination report 
recounted the veteran's relevant medical history and provided 
the results of the examiner's examination.  The veteran gave 
a history of childhood asthma.  A CT scan found mild 
emphysematous changes with no focal pulmonary lesions, 
effusions, or other asbestos-related findings.  There was 
mild left basilar interstitial scarring.  

The examiner noted that the veteran's history of childhood 
asthma was consistent with the intermittent diagnoses in the 
record of either asthma or asthmatic bronchitis.  The 
examiner reasoned that the veteran's asthma that became 
quiescent in childhood more than likely has become more 
irritated as the veteran aged and has had more exposure to 
irritants, primarily smoke.  The examiner noted that it is 
well known that asthmatics who smoke have a much greater 
decline in lung function over time.  The examiner also noted 
that the veteran's prior work as a farmer included 
environmental exposures for many years, and implicated this 
in his causative findings.  

The examiner summarized that he believed that the veteran had 
what could be labeled either chronic asthma or chronic 
asthmatic bronchitis that was not contributed to by exposure 
to either asbestos or jet fuel.  He opined that this has been 
aggravated by the veteran's long smoking history, which 
contributes to his shortness of breath and exercise 
limitation.  The examiner observed that, while there are case 
reports in the medical literature implicating fuel vapors in 
respiratory difficulties, he dismissed these as anecdotal.  
He also noted that the literature contains no information as 
regards vapor exposure and delayed chronic respiratory 
conditions.  

Thus, while there is medical evidence of a current 
respiratory disorder, there is no medical evidence of any 
related in-service injury or disease, and no medical evidence 
of a nexus between the veteran's military service, including 
his exposure to jet fuels, and his current disability.  

The Board acknowledges that the veteran believes his 
respiratory disability is related to his military service, 
particularly his exposure to jet fuel and its fumes.  But the 
Board again observes that there is no evidence of record 
showing that he has the specialized medical education, 
training, and experience necessary to render competent 
medical opinion as to the etiology of this disability.  
Espiritu, supra.  Consequently, the veteran's own assertions 
as to the etiology of his respiratory disability have no 
probative value.

V.  TDIU

Total disability is considered to exist when there is any 
impairment that is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340(a)(1) (2007).  Total ratings are authorized 
for any disability or combination of disabilities for which 
the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
prescribes a 100 percent evaluation.  38 C.F.R. 
§ 3.340(a)(2).

The law also provides that a total disability rating based on 
individual unemployability due to service-connected 
disability may be assigned where the veteran is rated at 60 
percent or more for a single service-connected disability, or 
rated at 70 percent for two or more service-connected 
disabilities and at least one disability is rated at least at 
40 percent, and when the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of 
the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).  
Factors to be considered are the veteran's education and 
employment history and loss of work-related functions due to 
pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 
(1991).

Individual unemployability must be determined without regard 
to any non-service-connected disabilities or the veteran's 
advancing age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 
(2007) (age may not be a factor in evaluating service-
connected disability or unemployability); Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993).

Here, the veteran is currently service-connected his single 
seizure disability, rated as non-compensably (zero percent) 
disabling.  Thus, with the veteran's only service-connected 
disability rated as non-compensable, award of TDIU is not 
warranted based on disability percentages.  38 C.F.R. 
§ 4.16(a).  

It is also the policy of the VA, however, that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Where the 
veteran fails to meet the applicable percentage standards 
enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating 
is for consideration where the veteran is unemployable due to 
service-connected disability.  38 C.F.R. § 4.16(b); see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the Board 
must evaluate whether there are circumstances in the 
veteran's case, apart from any non-service connected 
conditions and advancing age, which would justify a total 
rating, based on unemployability.  Van Hoose, 4 Vet. App. at 
363; see also Hodges v. Brown, 5 Vet. App. 375 (1993); 
Blackburn v. Brown, 4 Vet. App. 395 (1993).  

Here, the evidence shows that the veteran stopped working in 
September 2005, primarily because of his COPD.  In a 
statement dated in September 2005 the veteran stated that he 
had been working at a health care facility but had to quit 
because he could not breath because of the exertion of just 
walking up and down stairs and down long halls.  This was 
corroborated by a September 2005 treatment report from the 
Northeast Missouri Health Council.  Thus, the evidence shows 
that the reason that the veteran stopped working was because 
of his COPD.  Because the veteran is not service-connected 
for COPD, it cannot be said that his unemployability due to 
total disability is a result of a service-connected 
disability.  Moreover, there is no evidence of record that 
his single service-connected disability, the seizure disorder 
rated as non-compensably disabling, has in any way impacted 
his employability.  As noted in the discussion above, he has 
had no seizures since service.

In sum, while the veteran may not be able to work due to 
disability, it is not because of his service-connected 
disability, and the claim must therefore be denied.

VI.  Nonservice-connected pension effective date

The veteran was awarded a nonservice-connected pension based 
on his being unemployable due to nonservice-connected 
disability(ies).  That award was made by a rating decision 
made in February 2006.  The effective date of the pension 
award was September 18, 2005.  That effective date was based 
on a written statement from the veteran received in October 
2005 that shows that he had quit his job as of September 18, 
2005, because he was no longer able to work.  This assertion 
was corroborated by medical evidence in the form of the 
progress note dated September 29, 2005, that stated that the 
veteran had COPD and hypertension and that he was unable to 
do his job at work because of shortness of breath.  

The Board notes that there is also of record a private 
medical record dated in March 2005 stating that the veteran 
was not gainfully employable because it was thought that an 
employer would consider him not only unstable from his health 
perspective, but an extreme risk to be insured.  This opinion 
does not, however, constitute a medical opinion that the 
veteran could not work because of his medical disabilities, 
service-connected or not.  Rather, this doctor's statement is 
on its face an opinion regarding what he believed potential 
employers and insurers might take into account in their 
decision making.  

An award of disability pension may not be made effective 
prior to the date entitlement arose.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400(b).  Here, the evidence shows 
that the veteran's entitlement to nonservice-connected 
pension began on September 18, 2005.  

Thus, based on the veteran's own statement that he had quit 
his job on September 18, 2005, because he was no longer able 
to work, and because of the governing law and regulations, 
the Board finds that the earliest date nonservice-connected 
pension may be awarded is the currently assigned September 
18, 2005, and that an earlier date therefore is not 
warranted. 

The Board has considered the benefit-of-the-doubt doctrine in 
deciding each of these issues, but finds that the record does 
not provide even an approximate balance of negative and 
positive evidence on the merits of any of these claims.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Therefore, on the basis of the above 
analysis, and after consideration of all the evidence, the 
Board finds that the preponderance of the evidence is against 
these claims.  



	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an initial compensable rating for simple 
seizure is denied.  

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for COPD or asthma is 
denied.

Entitlement to a total disability rating based on individual 
unemployability by reason of service-connected disability is 
denied.

Entitlement to an effective date earlier than September 18, 
2005, for award of nonservice-connected pension benefits is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


